 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY T. TALAMANTES,                           No. 2:19-cv-01784-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    AMADOR COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff Jeffrey T. Talamantes (“Plaintiff”), a former inmate at Amador County Jail, is

18   proceeding pro se with this civil rights action under 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 24, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 7.) Plaintiff

23   has not filed any timely objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations issued May 24, 2021 (ECF No. 7), are

28   ADOPTED IN FULL, and
                                                       1
 1         2. This action is DISMISSED without prejudice.

 2         The Clerk of the Court is directed to close this case.

 3         IT IS SO ORDERED.

 4   DATED: July 14, 2021

 5

 6

 7
                                                          Troy L. Nunley
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
